AFFIRMED and Opinion Filed January 23, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01252-CV

                                 JUSTIN PAYTON, Appellant
                                           V.
                                 ANGELA CROUCH, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-16-27369

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Whitehill
                                  Opinion by Justice Whitehill


   On October 3, 2017, the trial court granted Angela Crouch–Payton’s petition for divorce from

Justin Payton. Justin Payton, pro se, appeals the trial court’s judgment.

   Initially, we note that a pro se litigant is held to the same standards as licensed attorneys and

must comply with applicable laws and rules of procedure. Mansfield State Bank v. Cohn, 573
S.W.2d 181, 184–85 (Tex.1978). On appeal, as at trial, the pro se appellant must properly present

its case. Id.; Strange v. Continental Cas. Co., 126 S.W.3d 676, 678 (Tex. App.—Dallas 2004, pet.

denied).

    The rules of appellate procedure require appellant's brief to contain “a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the record.”

TEX. R. APP. P. 38.1(h). An issue on appeal unsupported by argument or citation to any legal
authority presents nothing for the court to review. Birnbaum v. Law Offices of G. David Westfall,

120 S.W.3d 470, 477 (Tex. App.—Dallas 2003, pet. denied). Similarly, we cannot speculate as to

the substance of the specific issues appellant claims we must address. Strange, 126 S.W.3d at 678.

An appellate court has no duty to perform an independent review of the record and applicable law

to determine whether the error complained of occurred. Id.

       We are faced with a difficult task in attempting to address this pro se appellant’s appeal.

The appellant’s brief and amended brief are handwritten notes asking for our help. Appellant

provides no issues, discussion, or argument and cites neither legal authorities, nor the record. We

cannot draft and articulate what we think appellant meant to raise on appeal. Accordingly, we

resolve appellant’s issue(s) against him. The trial court’s judgment is affirmed.




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE


171252F.P05




                                               –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 JUSTIN PAYTON, Appellant                            On Appeal from the 303rd Judicial District
                                                     Court, Dallas County, Texas
 No. 05-17-01252-CV          V.                      Trial Court Cause No. DF-16-27369.
                                                     Opinion delivered by Justice Whitehill.
 ANGELA CROUCH, Appellee                             Justices Bridges and Brown participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered January 23, 2019.




                                               –3–